

116 HR 3824 IH: Cahokia Mounds Mississippian Culture National Historical Park Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3824IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Bost (for himself, Mr. Clay, Mr. Shimkus, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Cahokia Mounds Mississippian Culture National Historical Park in Collinsville,
			 Illinois, Monroe, Madison, and St. Clair Counties, Illinois, and St. Louis
			 City County, Missouri, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cahokia Mounds Mississippian Culture National Historical Park Act. 2.Cahokia Mounds Mississippian Culture National Historical Park, Illinois and Missouri (a)DefinitionsIn this section:
 (1)Historical parkThe term historical park means the Cahokia Mounds Mississippian Culture National Historical Park established by subsection (b).
 (2)MapThe term map means the map entitled Cahokia Mounds Mississippian Culture National Historical Park, Boundary, numbered CMMC–NHP–107, and dated 05–31–2019. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term States means the States of Illinois and Missouri. (b)Establishment (1)In generalSubject to paragraph (2), in order to preserve and interpret for the benefit of present and future generations the historical, cultural, and natural resources associated with the life of the Mississippian Culture, there is established, as a unit of the National Park System, the Cahokia Mounds Mississippian Culture National Historical Park in Collinsville, Illinois, and Monroe, Madison, and St. Clair Counties, Illinois, and St. Louis City County, Missouri.
 (2)Determination by SecretaryThe historical park shall not be established until the date on which the Secretary determines that a sufficient quantity of land, or interests in land, has been acquired to constitute a manageable unit.
 (3)NoticeNot later than 30 days after the date on which the Secretary acquires the land under subparagraph (B), the Secretary shall publish in the Federal Register notice of the establishment of the historical park.
 (4)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (c)BoundaryThe boundary of the historical park shall be the boundary as depicted on the map. (d)Land acquisitionThe Secretary may acquire land and interests in land within the boundary of the historical park by donation, purchase from a willing seller with donated or appropriated funds, or exchange, except that land owned by the States or their political subdivisions may be acquired only by donation.
			(e)Administration
 (1)In generalThe Secretary shall administer the historical park in accordance with this section and the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code (formerly known as the National Park System Organic Act); and
 (B)chapter 3201 of title 54, United States Code (formerly known as the Act of August 21, 1935). (2)Cooperative agreements (A)In generalThe Secretary may enter into cooperative agreements with the States and their political subdivisions, colleges and universities, non-profit organizations, Indian Tribes, and individuals—
 (i)to mark, interpret, and restore nationally significant historic or cultural and natural resources relating to the life of the Mississippian Culture within the boundaries of the historical park, if the agreement provides for reasonable public access; and
 (ii)to conduct research relating to the Mississippian Culture. (B)Cost-sharing (i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent.
 (ii)Form of non-Federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of in-kind contributions or goods or services fairly valued.
						(f)General management plan
 (1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 100502 of title 54, United States Code.
 (2)ConsultationIn preparing the General Management Plan, the Secretary shall consult with the States and their political subdivisions, colleges and universities, non-profit organizations, Indian Tribes, and individuals, including—
 (A)the Illinois Department of Natural Resources; (B)the Osage Tribe; and
 (C)HeartLands Conservancy. 